DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20160268038 A1) in view of Yatabe (US 20180096778 A1).
Regarding Claim 1:
Choi teaches that a coil component (100, Fig. 2) comprising: 
a body (50, Fig. 3; para 0041) having one surface (not expressly labeled; i.e. front surface of 100 in Fig. 2) and the other surface (not expressly labeled; i.e. back surface of 100 in Fig. 2) opposing each other in a first direction (W); 
an internal insulating layer (20, Fig. 2; para 0049) buried in the body; 
a coil portion (40, Fig. 2; para 0049) disposed in the internal insulating 
layer, and forming at least one turn centering on an axis in 
a second direction (T) perpendicular to the first direction;  
first and second external electrodes (84-85; fig 2; para 0041) disposed on one 
surface of the body and spaced apart from each other, and connected to the coil portion; 
an external insulating layer (60, Fig. 3; para 0077) covering the body and 
exposing the first and second external electrodes.
	Choi does not teach that wherein lengths of the first and second external 
electrodes taken in the second direction are shorter than a length of the external insulating layer taken in the second direction, as claimed.
	However, Yatabe teaches that lengths (L2, Drawing: 1) of the first and second external electrodes (50, Fig. 5; para 0086) taken in the second direction (X, See Drawing: 1) are shorter than a length (L1, Drawing: 1) of the external insulating layer (20, Fig. 5; para 0017, 0079) taken in the second direction (construed from Drawing: 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Choi in view of Yatabe to have lengths of the first and second external electrodes taken in the second direction are shorter than a length of the external insulating layer taken in the second direction to improve the mechanical strength (see para 0005).

    PNG
    media_image1.png
    458
    509
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 5

Regarding Claim 2:
As applied to claim 1, the modified Choi teaches that the external insulating layer (60, Choi’s Fig. 3; para 0077) includes finish portions (see Drawing: 2) respectively 50, Yatabe’s Fig. 5) opposing each other in the second direction.  


    PNG
    media_image2.png
    534
    603
    media_image2.png
    Greyscale

Drawing: 2, an annotated version of Fig. 3

Regarding Claim 3:
As applied to claim 1, the modified Choi teaches that wherein both ends of the coil portion are exposed to both front (not expressly labeled; i.e. left surface of 100 in Choi’s Fig. 2) and rear surfaces (not expressly labeled; i.e. right surface of 100 in Choi’s Fig. 2) of the body opposing each other in a third direction (L) perpendicular to the first and second directions, and 
wherein the first and second external electrodes respectively include connection portions (710, Drawing: 1) disposed on both front and rear surfaces of the body and connected to both ends of the coil portion, and extended portions (720, Drawing: 1) extending from the connection portions to one surface of the body.  

Regarding Claim 4:
 the modified Choi teaches that wherein the external insulating layer (60, Choi’s Fig. 3; para 0077) includes finish portions  disposed on outer portions of both side portions of the connection portions and the extended portions, the both side portions opposing each other in the second direction. 

Regarding Claim 5:
As applied to claim 3, the modified Choi teaches that lengths (L4, Drawing: 1) of the connection portions (710, Drawing: 1) taken in the first direction (Y, Drawing: 1) are shorter than a length (L3, Drawing: 1) of the external insulating layer taken in the first direction (construed from Drawing: 1).

Regarding Claim 6:
As applied to claim 3, the modified Choi teaches limitation of claim 5 above except a ratio between a length of the external insulating layer taken in the first direction and lengths of the connection portions taken in the first direction is greater than 0 and is 0.5 or less.   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have  a ratio between a length of the external insulating layer taken in the first direction and lengths of the connection portions taken in the first direction is greater than 0 and is 0.5 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to facilitate good magnetic shielding effect. In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A).
It is noted that in this instant application paragraph 0074 the applicant has not disclosed any criticality for the claimed limitations

Regarding Claim 7:
As applied to claim 3, the modified Choi teaches that wherein the body has a recess (see Drawing: 2) formed on a surface of the body on which the first and second external electrodes are disposed.  

Regarding Claim 11:
Choi teaches that a coil component, comprising: 
an internal insulating layer (20, Fig. 2; para 0049) having a first surface 
and a second surface opposing the first surface in a thickness direction (T);  
25a first coil pattern (41, Fig. 2) and a second coil pattern (42, Fig. 2) disposed 
Page 29respectively in the first and second surfaces of the internal insulating layer; 
a body (50, Fig. 3) enclosing the internal insulating layer, the 
first coil pattern and the second coil pattern, the body 5having first and second surfaces (not expressly labeled; i.e. left/right surface of 100 in Choi’s Fig. 2)extending in the thickness direction and perpendicular to the first and second surfaces of the internal insulating layer and a fifth surface (bottom surface of 100 in Fig. 2) perpendicular to the first and second surfaces of the internal insulating layer and connecting the first and second 10surfaces of the body, the first and second coil patterns being exposed (construed from Figs. 2-3) respectively to the first and second surfaces of the body; 
first and second external electrodes (84-85, Figs. 2-3) respectively connected to the first and second coil patterns and disposed 15respectively on the first and fifth surfaces of the body and second and fifth surfaces of the body; and 
an external insulating layer (60, Fig. 3; para 0077) covering the body and exposing the first and second external electrodes, 
wherein portions of the first and second external 20electrodes disposed on the fifth surface of the body are spaced apart from each other.
Choi does not teach that lengths of portions of the first and second external 
electrodes disposed on the first and second surfaces of the body are smaller than a length of the external insulating layer disposed on corresponding surfaces of the body, as claimed.
However, Yatabe teaches that lengths (L4, Drawing: 1) of portions of the first and second external electrodes disposed on the first and second surfaces of the body are smaller than a length (L3, Drawing: 1) of the external insulating layer disposed on corresponding surfaces of the body.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Choi in view of Yatabe to see para 0005).

Regarding Claim 12:
As applied to claim 11, the modified Choi teaches that a via (not shown; see para 0050) penetrating the internal insulating layer and connecting the first and second coil patterns.

Regarding Claim 13:
As applied to claim 11, the modified Choi teaches that wherein the body has a recess (see Drawing: 2) formed on a surface of the body on which the first and second external electrodes are disposed.

Regarding Claim 14:
As applied to claim 11, the modified Choi teaches that lengths (L4, Yatabe’s Drawing: 1) in the thickness direction of portions of the first and second external electrodes disposed on the fifth surface of the body are smaller than a length (L3, Drawing: 1) of the external insulating layer disposed on the fifth surface of the body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi.
Regarding Claim 8:
Choi teaches that a coil component (100, Fig. 2), comprising: 
a body having an upper surface (i.e. upper surface of 100 in Fig. 2) and a lower surface (i.e. lower surface of 100 in Fig. 2) 10opposing each other in one direction, and both front (left part of 100 in Fig. 2) and rear surfaces (right part of 100 in Fig. 2) and both side surfaces respectively connecting the upper surface and the lower surface; 
an internal insulating layer (20, Fig. 2; para 0049) buried in the body in the 
one direction;  
15first and second coil patterns (41-42, Fig. 2) disposed on both surfaces of the internal insulating layers substantially parallel to the one direction, and forming at least one turn on both surfaces of the internal insulating layer (construed from Fig. 2) ; 
an external insulating layer (60, Fig. 3; para 0077) surrounding the body;  
20an exposing portion (not expressly labeled; see Fig. 3) formed on the external insulating layer and consecutively exposing at least portions of both front and rear surfaces of the body and at least a portion of one surface of the body; and 
first and second external electrodes (84-85; fig 2; para 0041) formed in the 
25exposing portion, connected to the first and second coil Page 28patterns, and each having side surfaces being in contact with the external insulating layer.

Regarding Claim 10:
As applied to claim 8, Choi teaches that the body has a recess (see Drawing: 2) formed on one region of the body on which the first and second external electrodes are disposed, the recess being recessed from a surfaces of the body (construed from Fig. 1).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yatabe.
Regarding Claim 9:
As applied to claim 8, Choi teaches that wherein the first and second external electrodes (84-85, Fig. 2) each include connection portions  disposed on both front and rear surfaces of the (i.e. left and right bottom parts of 84 and 85, respectively,  in Fig. 2) extending  from the connection portions to one surface of the body.
Choi does not teach that wherein lengths of the connection portions taken in 
the one direction are shorter than a length of the external insulating layer taken in the one direction, as claimed.
However, Yatabe teaches that lengths (L4, Drawing: 1) of the connection portions (710, Drawing: 1) taken in the one direction (Y, Drawing: 1) are shorter than a length (L3, Drawing: 1) of the external insulating layer taken in the one direction (construed from Drawing: 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Choi in view of Yatabe to have lengths of the connection portions taken in the one direction are shorter than a length of the external insulating layer taken in the one direction to improve the mechanical strength (see para 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837